Citation Nr: 1021659	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for deflection, nasal 
septum.

3.  Entitlement to service connection for residuals of nose 
surgery (septectomy).

4.  Entitlement to service connection for rhinorrhea, also 
claimed as rhinitis.

5.  Entitlement to service connection for a sinus disorder 
with headaches.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 
to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case was previously before the Board in February 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disorder is related to the Veteran's active 
military service.

2.  The Veteran is not currently diagnosed with any 
deflection of the nasal septum

3.  The Veteran current nose complaints are not related to 
the Veteran's in service nose surgery.

4.  Rhinitis is related to the Veteran's active military 
service.

5.  A sinus disorder with headaches is related to the 
Veteran's active military service.

6.  Bilateral hearing loss is related to the Veteran's active 
military service.

7.  Tinnitus is related to the Veteran's active military 
service.


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  Deflection, nasal septum was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

3.  Residuals of nose surgery were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

4.  Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

5.  A sinus disorder with headaches was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

6.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

7.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right Knee Disorder

The Veteran seeks entitlement to service connection for a 
right knee disorder.  The Veteran contends that he injured 
his right knee in service and that his current disorder is 
related to that injury.  The Veteran's service treatment 
records reveal that the Veteran was treated for a ruptured 
subcutaneous blood vessel in the right knee in August 1951.  
Upon examination at separation from service in October 1952 
the Veteran was not diagnosed with any musculoskeletal or 
vascular disorders.

The Veteran's post service treatment records reveal that the 
Veteran has been treated for right knee pathology.  In 
September 1999 a VA outpatient X-ray examination revealed 
degenerative arthritis and intra-articular or Baker's cyst 
ossific loose body on the right knee.  

In July 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he 
first had knee problems in 1952 after a twisting and 
rotational injury in service when he tripped seeking cover 
from a mortar attack in Korea.  He had a progressive increase 
in pain over the years.  After examination the Veteran was 
diagnosed with right knee degenerative joint disease.  The 
examiner rendered the opinion it is as likely as not that the 
Veteran's chief complaint of disability injury to the right 
knee was caused or related to a service-connected injury.  
The examiner noted that the Veteran's service treatment 
records revealed that the Veteran was treated for a 
superficial rupture of blood vessels in his right knee.

The Board finds that entitlement to service connection for a 
right knee disorder is warranted.  The Veteran's service 
treatment records reveal that the Veteran was treated for 
superficial rupture of blood vessels in the right knee.  The 
Veteran reports that he twisted his knee in service.  The 
Board notes that the Veteran is competent to report that he 
twisted his knee in service and his reports are found 
credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  After examination in July 2009 the Veteran was 
diagnosed with degenerative joint disease of the right knee 
and the opinion was rendered that the Veteran's right knee 
disorder was as likely as not due to an injury in service.  
As such, entitlement to service connection for a right knee 
disorder is granted.

B.  Deflection, Nasal Septum

The Veteran seeks entitlement to service connection for 
deflection, nasal septum.  Upon examination at enlistment 
into active service in September 1950 the Veteran was not 
noted to have any nasal abnormalities.  The Veteran's service 
treatment records reveal that the Veteran was diagnosed with 
a deflection of the nasal septum, left, in June 1952.  A 
report in the Veteran's service treatment records noted that 
the Veteran's nasal disorder existed prior to service and was 
due to a broken nose incurred as a child.  Subsequently, the 
Veteran was surgically treated in July 1952 for a deviated 
septum, left.  Upon examination at separation from service in 
October 1952 the Veteran was not diagnosed with any nasal 
disorders.

The Veteran's post service treatment records do not reveal 
any deflection or deviation of the nasal septum.  In July 
2009 the Veteran was afforded a VA C&P nose examination.  
Examination of the Veteran's nose revealed a septum that is 
essentially midline.  The examiner did not diagnose the 
Veteran with a deflected or deviated septum.

The Board finds that entitlement to service connection for 
deflection of the nasal septum is not warranted.  The 
Veteran's service treatment records reveal that the Veteran 
was treated for a deviated septum with surgery in service; 
however, upon examination at separation from service the 
Veteran was not noted to have a nasal septum disorder.  The 
Veteran's post service treatment records do not reveal any 
diagnosis of any deflected septum and upon examination in 
July 2009 the Veteran's septum was noted to be essentially 
midline.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Veteran's assertions that he has a 
deflected septum are outweighed by the medical evidence 
showing that he has an essentially midline septum.  As the 
evidence does not show that he has a current deflected septum 
disability, entitlement to service connection for a deflected 
septum is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Residuals of Nose Surgery (Septectomy)

The Veteran seeks entitlement to service connection for 
residuals of nose surgery.  As noted above, the Veteran's 
service treatment records reveal that the Veteran was 
surgically treated in July 1952 for a deviated septum, left, 
due to difficulty breathing through his nose.  As noted 
above, the Veteran was not diagnosed with any deviation of 
the nasal septum upon examination at entry into active 
service, was diagnosed with a deviated septum, left in June 
1952, and in a statement, dated in June 1952, the Veteran's 
deviated septum, left was found to exist prior to service due 
to a broken nose as a child.  Upon examination at separation 
from service in October 1952 the Veteran was not diagnosed 
with any residuals of his nose surgery.

In July 2009 the Veteran was afforded a VA C&P sinus 
examination.  The Veteran reported that while he was in the 
service he developed difficulty breathing through his nose.  
He stated that he had a severe nosebleed in 1991 and that he 
had recurrent nosebleeds, primarily on the right side.  He 
complained of chronic nasal congestion.  After examination 
the Veteran was diagnosed with postoperative nasal 
septoplasty.  The examiner noted that there was no evidence 
of any acute and chronic sinus disease and that the Veteran 
had normal computed tomography scans of the sinuses.  No pus 
or polyps were found in the Veteran's nose.  The examiner 
rendered the opinion that it was unlikely that the Veteran's 
current complaints were related to the Veteran's nasal 
septoplasty in service.

The Board finds that entitlement to service connection for 
residuals of nasal septoplasty is not warranted.  The 
Veteran's service treatment records reveal that the Veteran 
was surgically treated with nasal septoplasty due to a 
deviated septum.  Upon examination at separation from service 
the Veteran was not noted to have any residuals of the 
surgery.  The Veteran's post service treatment records do not 
reveal any diagnosis or treatment for any residuals of a 
nasal septoplasty.  After examination in July 2009 the 
examiner rendered the opinion that the Veteran's sinus 
symptoms were unlikely to be related to the Veteran's in 
service septoplasty.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., his sinus 
symptoms, but as a layperson, the Veteran is not competent to 
offer medical opinions.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  As there is no competent medical evidence 
associating sinus problems, other than the ones that are 
granted below, to the Veteran's in service nasal septoplasty, 
entitlement to service connection for residuals of nasal 
surgery is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D.  Rhinorrhea and Rhinitis

The Veteran seeks entitlement to service connection for 
rhinorrhea, also claimed as rhinitis.  The Veteran's service 
treatment records reveal that the Veteran complained of nasal 
congestion in September 1950.  Upon examination at separation 
from service in October 1952 the Veteran was not diagnosed 
with any nasal condition, including rhinorrhea.

The Veteran's post service treatment records reveal that the 
Veteran complained of congestion in May 1997.  Subsequently, 
the Veteran was diagnosed with rhinitis in June 1997 and has 
been diagnosed and treated for rhinitis since that time.  In 
a statement signed by Dr. J.W.S., dated in December 2003, the 
Veteran was noted to have had congestion since service.  In a 
statement dated in November 2004, Dr. J.W.S. reported that 
the Veteran has had significant congestion for the entire 
period he has treated him.  In November 2007 Dr. J.W.S. 
rendered the opinion that the Veteran's perennial rhinitis 
was related to the Veteran's service.  The physician based 
his opinion on the Veteran's reported sinus trouble in 
service and the subsequent surgery for a sinus condition in 
service.

The Board finds that entitlement to service connection for 
rhinitis is warranted.  The Veteran's service treatment 
records reveal that the Veteran was treated for a deviated 
septum with surgery in service.  The Veteran has reported 
that he has had nasal congestion since service and the Board 
notes that the Veteran is competent to report such and that 
his statements are credible.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Dr. J.W.S. has rendered the 
opinion that the Veteran's perennial rhinitis is related to 
the Veteran's service because of the Veteran's reported sinus 
trouble in service and the Veteran's surgery for a sinus 
condition in service.  As the evidence associates the 
Veteran's condition with the Veteran's active service, 
entitlement to service connection for rhinitis is warranted.

E.  Sinus Disorder with Headaches

The Veteran seeks entitlement to service connection for a 
sinus disorder with headaches.  The Veteran's service 
treatment records reveal that the Veteran complained of sinus 
problems, as noted above.  The Veteran's service treatment 
records reveal that the Veteran complained of a headache in 
September 1950.  Upon examination at separation from service 
in October 1952 the Veteran was not diagnosed with any sinus 
disorder or headaches. 

The Veteran's post service treatment records reveal that in 
October 2001 the Veteran underwent a computed tomography (CT) 
scan examination of his sinuses.  The examination revealed a 
slight bony thickening on the left side of the sphenoid sinus 
but no evidence of mucoperiosteal thickening or air-fluid 
level to suggest acute sinusitis.  A subsequent CT scan of 
the sinuses, dated in April 2003, was negative.

In a statement signed by Dr. J.W.S., dated in December 2003, 
the Veteran was noted to have had chronic headaches since 
service.  In a private treatment note, dated in December 
2003, the Veteran was reported to complain of headaches.  The 
Veteran was diagnosed with headache.

As noted above, Dr. J.W.S., in a statement dated in November 
2004, reported that the Veteran has had significant 
congestion for the entire period he has treated him.

In a private treatment note, dated in November 2004, the 
Veteran reported chronic problems with his sinuses.  The 
Veteran was diagnosed with chronic sinusitis.  The Veteran 
was again treated for sinusitis in March 2005 and May 2005.

In April 2007 Dr. J.W.S. rendered the opinion that the 
Veteran's chronic sinusitis was related to the Veteran's 
service.  The physician based his opinion on the Veteran's 
reported sinus trouble in service, the subsequent surgery for 
a sinus condition in service, and the Veteran's continued 
difficulty with his sinuses after service.

In July 2009 the Veteran was afforded a VA C&P examination.  
The Veteran reported that while he was in the service he 
developed difficulty breathing through his nose.  He stated 
that he had a severe nosebleed in 1991 and that he had 
recurrent nosebleeds, primarily on the right side.  He 
complained of chronic nasal congestion.  After examination 
the Veteran was diagnosed with postoperative nasal 
septoplasty.  The examiner noted that there was no evidence 
of any acute and chronic sinus disease and that the Veteran 
had normal computed tomography scans of the sinuses.  No pus 
or polyps were found in the Veteran's nose.  The examiner 
rendered the opinion that it was unlikely that the Veteran's 
current complaints were related to the Veteran's nasal 
septoplasty in service.

In August 2009 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran reported that he had a history of 
sinusitis and that he began having headaches in service.  He 
stated that he first had a headache when he was on a Navy 
ship returning home and that he had some sinus blockage on 
the right side.  After examination the Veteran was diagnosed 
with chronic headaches.  The examiner rendered the opinion 
that it is as at least as likely as not that the Veteran's 
headaches incurred during his military service.  The examiner 
continued to indicate that the headaches were multifactorial 
and primarily related to the Veteran's sinusitis.

The Board finds that entitlement to service connection for a 
sinus disorder with headaches is warranted.  The Veteran's 
service treatment records reveal that the Veteran complained 
of sinus problems while in service and underwent surgery to 
correct a deviated septum.  After separation from service, 
the Veteran was not diagnosed with any sinus disorder until 
November 2004, more than 51 years later.  However, the 
Veteran has reported continued problems with his sinuses 
since service and the Veteran is competent to report these 
problems.  In addition, the Veteran has reported that he 
first had a headache when returning home from Korea on a Navy 
ship and the Veteran is competent to report his headache.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Dr. J.W.S. in November 2004 stated that the Veteran has had 
congestion for the entire period that he had treated him.  In 
addition, in a statement dated in April 2007, Dr. J.W.S. 
rendered the opinion that the Veteran's sinus disorder, 
including chronic sinusitis, was related to the Veteran's 
sinus problems in service.  Dr. J.W.S. provided the rationale 
that the Veteran was treated for sinus problems in service 
and has continued to complain of sinus problems since 
service.  The Board acknowledges that after examination in 
July 2009, the Veteran was not diagnosed with any acute and 
chronic sinus disease and it was noted that the Veteran had 
normal CT scans of the sinuses.  In addition, the examiner 
rendered the opinion that it was unlikely that the Veteran's 
current complaints were related to the Veteran's nasal 
septoplasty in service.  After examination in August 2009 the 
examiner rendered the opinion that the Veteran's headaches 
were incurred in service and while multifactorial were likely 
related to the Veteran's sinusitis.

As the Veteran was diagnosed with a sinus disorder with 
headaches during the period on appeal, the evidence 
associates the Veteran's headaches with the Veteran's active 
service, and the evidence is in equipoise regarding whether 
this sinus disorder is related to the Veteran's treatment for 
a sinus disorder during active service, entitlement to 
service connection for a sinus disorder with headaches is 
granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007)(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  Hearing Loss

The Veteran seeks entitlement to service connection for 
hearing loss.  The Veteran contends that his bilateral 
hearing loss disability is due to his exposure to loud noise 
in service and/or his treatment with an antimalaria drug.

In addition to the general criteria for service connection 
discussed above, the absence of documented hearing loss while 
in service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The Veteran's Report of Separation from the Armed Forces of 
the United States (DD 214) reveals that the Veteran served in 
a field artillery battalion.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  The 
Veteran's service treatment records reveal that the Veteran 
was treated with Chloroquine for a malaria infection.  Upon 
examination at separation from service in October 1952 the 
Veteran was not diagnosed with any hearing loss.

In a statement signed by Dr. J.W.S., dated in December 2003, 
the Veteran was noted to have problems with hearing loss 
through the years.  

In September 2009 the Veteran was afforded a VA C&P 
audiometric examination.  The Veteran reported that he was 
exposed to loud noise in service as part of an artillery 
unit.  After service, the Veteran reported that he worked as 
a farmer and ran tractors without hearing protection.  
Authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
75
80
LEFT
45
50
75
75
75

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 38 in the left ear.  The 
Veteran was diagnosed with bilateral mild to severe 
sensorineural hearing loss.  The examiner rendered the 
opinion that the "Veteran's military service was at least as 
likely as not responsible for his hearing loss."  The 
examiner noted that the Whispered Voice Test, as performed 
upon separation from service, does not rule out the presence 
of hearing loss at the time of separation from military 
service.

In November 2009 an addendum to the examination was submitted 
indicating that there was no association between Chloroquine 
and hearing loss.

The Board finds that entitlement to service connection for 
bilateral hearing loss is warranted.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any hearing loss.  However, the Veteran reports 
that he was exposed to loud noise in service and his DD 214 
reveals that the Veteran served in an artillery unit.  As 
such, the Board finds that the Veteran was exposed to loud 
noise in service.  The results of the audiometric examination 
performed in September 2009 reveal that the Veteran currently 
has a bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  Lastly, after examination in September 2009 the 
examiner rendered the opinion that it was as likely as not 
that the Veteran's current bilateral hearing loss was due to 
the Veteran's exposure to loud noise in service.  As such, 
entitlement to service connection for bilateral hearing loss 
is granted.

G.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that his tinnitus is due to 
his exposure to loud noise in service and/or his treatment 
with an antimalarial drug while in service.  As noted above, 
the Veteran served in an artillery unit in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.  The 
Veteran's service treatment records reveal that the Veteran 
was treated with Chloroquine for a malaria infection.  Upon 
examination at separation from service in October 1952 the 
Veteran was not diagnosed with any tinnitus.

In a statement signed by Dr. J.W.S., dated in December 2003, 
the Veteran was noted to have had trouble with tinnitus 
through the years.  

The Veteran was afforded a VA C&P audiological examination in 
September 2009.  The Veteran reported that he was exposed to 
loud noise in service and that he suffered from constant, 
bilateral tinnitus since the early 1950's.  After 
examination, the Veteran was diagnosed with tinnitus and the 
examiner rendered the opinion that the Veteran's current 
tinnitus was at least as likely as not due to the Veteran's 
exposure to loud noise in service.

In a November 2009 addendum to the examination report, the 
examiner rendered the opinion that the Veteran's treatment 
with Chloroquine for malaria was unrelated to the Veteran's 
current tinnitus.

The Board finds that entitlement to service connection for 
tinnitus is warranted.  The Veteran reports that he was 
exposed to loud noise in service and his DD 214 reveals that 
he served in an artillery unit.  The Veteran is currently 
diagnosed with tinnitus and, after examination, an opinion 
was rendered that the Veteran's tinnitus is at least as 
likely as not due to the Veteran's exposure to loud noise in 
service.  Moreover, the Veteran reports that he has had 
symptoms since service, therefore, continuity of 
symptomatology is shown as well.  As such, entitlement to 
service connection for tinnitus is granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2003 and April 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the letters informed the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Although the second notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in March 2010 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained pertinent VA 
treatment records.  The RO has also substantially complied 
with the Board's remand instructions by contacting the 
Veteran and asking that he provide records or information 
pertaining to treatment obtained since separation from 
service, by obtaining VA medical records from the Mountain 
Home facility, and by requesting additional service treatment 
records.  When additional service treatment records were not 
found, the Veteran was notified by letter dated in December 
2008.  See 38 C.F.R. § 3.159(e).  The Veteran submitted 
private treatment records from Johnson County Medical Group 
and Drs. S.S. and J.W.S.  The appellant was afforded VA 
medical examinations in July, August, and September 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for deflection, nasal 
septum, is denied.

Entitlement to service connection for residuals of nose 
surgery (septectomy) is denied.

Entitlement to service connection for rhinitis is granted.

Entitlement to service connection for a sinus disorder with 
headaches is granted.

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


